FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


KAREN SHIELDS,                            No. 20-15647
                 Plaintiff-Appellant,
                                             D.C. No.
                 v.                       2:19-cv-00934-
                                             JAD-NJK
CREDIT ONE BANK, N.A.; CREDIT
ONE FINANCIAL; SHERMAN
FINANCIAL GROUP, LLC,                       OPINION
            Defendants-Appellees.

     Appeal from the United States District Court
               for the District of Nevada
     Jennifer A. Dorsey, District Judge, Presiding

        Argued and Submitted August 17, 2021
                 Seattle, Washington

                      Filed May 6, 2022

   Before: William A. Fletcher, Paul J. Watford, and
           Daniel P. Collins, Circuit Judges.

               Opinion by Judge Collins
2                SHIELDS V. CREDIT ONE BANK

                          SUMMARY *


                 Employment Discrimination

   The panel reversed the district court’s dismissal of an
employment discrimination action under Title I of the
Americans with Disabilities Act and remanded.

    Kate Shields alleged that her former employer violated
the ADA by failing to accommodate her disability and
instead terminating her from her human resources job after
she underwent a bone biopsy surgery of her right shoulder
and arm. The district court concluded that Shields failed to
plead a “disability” because she did not adequately allege
that she had “a physical or mental impairment that
substantially limit[ed] one or more major life activities.”

    Applying the ADA Amendments Act of 2008 and
regulations issued in 2011, the panel held that in order to be
substantially limiting, an impairment need not involve
permanent or long-term effects. The panel concluded that
Shields pleaded facts plausibly establishing that she had a
physical impairment both during an immediate post-surgical
period and during an extension period in which her surgeon
concluded that her injuries had not sufficiently healed to
permit her to return to work. The panel also concluded that
the activities that Shields pleaded she was unable to perform
qualified as “major life activities,” which include caring for
oneself, performing manual tasks, lifting, and working.
Finally, the complaint adequately alleged that Shields’s


    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               SHIELDS V. CREDIT ONE BANK                   3

impairment substantially limited her ability to perform at
least one major life activity.


                        COUNSEL

Michael P. Balaban (argued), Law Offices of Michael P.
Balaban, Las Vegas, Nevada, for Plaintiff-Appellant.

David Lawrence Schenberg (argued), Ogletree Deakins
Nash Smoak & Stewart P.C., St. Louis, Missouri; Anthony
L. Martin, Amy L. Howard, and Dana B. Salmonson,
Ogletree Deakins Nash Smoak & Stewart P.C., Los Angeles,
California; for Defendants-Appellees.


                         OPINION

COLLINS, Circuit Judge:

     Karen Shields alleges that her former employer violated
Title I of the Americans with Disabilities Act (“ADA”) by
failing to accommodate her disability and instead
terminating her. Because the district court applied the wrong
legal standards in holding that Shields had failed to plead a
“disability,” we reverse its dismissal of Shields’s complaint.

                              I

    Because the district court resolved this case on a motion
to dismiss under Federal Rule of Civil Procedure 12(b)(6),
we must take as true the operative complaint’s well-pleaded
allegations, including any such allegations that rely on the
incorporation of documents attached to the complaint, and
we draw all reasonable inferences in favor of Shields. See
Hawkins v. Kroger Co., 906 F.3d 763, 767 n.2 (9th Cir.
4              SHIELDS V. CREDIT ONE BANK

2018); Courthouse News Serv. v. Planet, 750 F.3d 776, 780
n.4 (9th Cir. 2014). Applying those standards, we take the
following facts as established for purposes of this appeal.

    In November 2017, Shields began working in the Human
Resources (“HR”) Department of Defendant Credit One
Bank, N.A. (“Credit One”) in Las Vegas, Nevada. Her
formal job title was “HR Generalist I,” and the official job
description for that position listed a variety of basic
“physical requirements” that “must be met by an employee
to successfully perform the essential functions of this job.”
These requirements included the ability to “use hands to
finger, handle, [and] feel,” to “reach with hands and arms,”
and, occasionally, to “lift and/or move up to 2 pounds.” The
job description also stated, however, that “[r]easonable
accommodations may be made to enable individuals with
disabilities to perform the essential functions” of the job.

    After a concern arose in January 2018 that Shields might
have bone cancer, she was scheduled for a bone biopsy
surgery, which took place on April 20, 2018. The biopsy
surgery was a significant procedure that required a three-day
hospitalization. In order to obtain the necessary tissue
samples from Shields’s right shoulder and arm, the surgeon
made what the complaint described as a “10 centimeter skin
incision” and created a window “into the bone measuring
one centimeter in width by two centimeters in length.”
Subsequent testing of the samples revealed that “everything
was benign” and that Shields did not have cancer after all.

    Nonetheless, given the substantial physical impact of the
biopsy surgery itself, Shields was unable to return to work
for several months. Specifically, her postsurgical injuries
prevented her from, inter alia, fully using her right arm,
shoulder, and hand to lift, pull, push, type, write, tie her
shoes, or use a hair dryer. In order to verify Shields’s
               SHIELDS V. CREDIT ONE BANK                    5

inability to work, her surgeon, Dr. Hillock, completed a copy
of Credit One’s standard “ADA Employee Accommodation
Medical Certification Form.” In completing the form,
Dr. Hillock stated that Shields would be unable to perform
her essential job functions, with or without accommodation,
for two months. In the portion of the form that asked him to
identify the “major life activities” that “are substantially
limited by the medical condition or accompanying
treatment,” Dr. Hillock listed “sleeping, lifting, writing,
pushing, pulling [and] manual tasks.” After submission of
the form, Shields was approved for an unpaid, eight-week
“medical leave of absence as an accommodation under the
ADA.” The leave was unpaid rather than paid because
Shields did not qualify for paid leave under the Family and
Medical Leave Act.

    Dr. Hillock initially estimated that Shields would be able
to return to work on June 20, 2018. However, as that date
approached, Shields still lacked full use of her right
shoulder, arm, and hand. Accordingly, on June 18, 2018,
Dr. Hillock prepared a note indicating that Shields was still
unable to return to work. The relevant portion of the note
stated, in its entirety: “Patient has an appointment on 7/10 at
which point a return to work date will be discussed. Unable
to work until appointment.”

    Shortly after receiving Dr. Hillock’s note, the assistant
vice president of Credit One’s HR Department called Shields
and asked her to come into the office the next day. Shields
asked “if she was being fired,” and the assistant vice
president said that she was not and that they needed her to
come in to discuss “her healthcare premium.” When Shields
reported to the office, however, she was told that her position
was being eliminated and that she was therefore being
6              SHIELDS V. CREDIT ONE BANK

terminated. Her healthcare coverage was consequently
terminated about a week later.

    Shields filed a complaint with the Equal Employment
Opportunity Commission (“EEOC”), and she received a
“Notice of Right to Sue” on March 5, 2019. See 42 U.S.C.
§ 12117(a) (stating that employment-based claims under
Title I of the ADA are generally subject to the remedies and
procedures set forth in Title VII of the Civil Rights Act of
1964); see also 42 U.S.C. § 1981a(a)(2) (stating that, in
addition to the remedies under Title VII, a plaintiff asserting
“unlawful intentional discrimination” in violation of § 102
of the ADA may also recover, subject to certain limitations,
“compensatory and punitive damages”). Shields thereafter
timely filed this action in the district court in June 2019. Her
operative first amended complaint asserts a single cause of
action alleging disability discrimination in violation of § 102
of the ADA. See 42 U.S.C. § 12112. Specifically, the
complaint alleges that, as a reasonable accommodation for
her temporary disability arising from the biopsy surgery,
Credit One “had a continuing duty under the ADA to extend
Shields’[s] medical leave of absence” for the “short”
additional period of time “until she was able to return to her
job.” Instead, Shields alleged, Credit One unlawfully
terminated her. Shields sought, inter alia, back pay,
compensatory damages, punitive damages, and attorney’s
fees.

    The district court granted Credit One’s motion to dismiss
the complaint under Rule 12(b)(6). The court concluded
that, for two reasons, Shields had failed adequately to plead
a disability within the meaning of the ADA. First, citing the
2010 version of the EEOC regulations defining disability,
the court held that Shields had failed to plead facts showing
“any permanent or long-term effects for her impairment”
                  SHIELDS V. CREDIT ONE BANK                             7

(emphasis added). Second, the court concluded that Shields
failed to allege sufficient factual detail to “state a plausible
impairment” during the requested extension of her medical
leave of absence. The court entered judgment, and Shields
filed a timely notice of appeal. 1

                                    II

    In dismissing this action, the district court relied solely
on the ground that the operative complaint failed adequately
to allege the threshold element that Shields had a “disability”
within the meaning of the ADA. Section 3, paragraph (1),
of the ADA defines the term “disability” as follows:


    1
       At the time the district court ruled on Credit One’s motion to
dismiss, the record was unclear as to whether two additional Defendants,
Credit One Financial and Sherman Financial Group, LLC, had been
served. As it turned out, they had been served at the outset of the case,
but the district court did not know that because Shields at that point had
failed to file proofs of service as required by Federal Rule of Civil
Procedure 4(l)(1). Shortly before the district court ruled, the court clerk
issued a notice stating that, unless Shields filed proofs of service before
April 11, 2020, these additional Defendants would be dismissed without
prejudice for lack of service under Rule 4(m). But without awaiting
Shields’s response to that notice (which was not filed until after
judgment was entered), the district court granted Credit One’s motion
and ordered dismissal of “this case with prejudice” and instructed the
clerk to “enter judgment accordingly and close this case” (emphasis
added). Because the district court’s reasons for granting Credit One’s
motion to dismiss were fatal to the underlying substantive viability of
Shields’s claim as a whole, the court had authority to enter such a case-
dispositive order without resolving the question of whether the
remaining Defendants had been served. See, e.g., Columbia Steel
Fabricators, Inc. v. Ahlstrom Recovery, 44 F.3d 800, 802 (9th Cir. 1995)
(“We have upheld dismissal with prejudice in favor of a party which had
not yet appeared, on the basis of facts presented by other defendants
which had appeared.”). The district court’s judgment was therefore final
and reviewable, and we have jurisdiction under 28 U.S.C. § 1291.
8              SHIELDS V. CREDIT ONE BANK

       The term “disability means, with respect to
       an individual—

                  (A) a physical or mental
               impairment that substantially limits
               one or more major life activities of
               such individual;

                  (B) a record         of   such   an
               impairment; or

                   (C) being regarded as having such
               an impairment (as described in
               paragraph (3)).

42 U.S.C. § 12102(1). On appeal, Shields relies solely on
the first of these three alternatives. Accordingly, the
question here is whether Shields adequately pleaded that she
has “a physical or mental impairment that substantially
limits one or more major life activities.” Id. § 12102(1)(A).
The district court concluded that Shields had failed
adequately to plead that she had a “disability” under this
definition, because (1) she had failed to allege enough facts
to establish that she had an “impairment”; and (2) even if she
had alleged an “impairment,” she had failed to establish a
substantial limitation arising from that impairment, because
she had not pleaded “facts that plausibly show any
permanent or long-term effects for her impairment.”
Because the latter argument implicates the legal standards
governing such a claim of disability, we address it first.

                              A

    In holding that an impairment is not substantially
limiting unless it involves “permanent or long-term effects,”
               SHIELDS V. CREDIT ONE BANK                     9

the district court relied dispositively on Curley v. City of
North Las Vegas, which held that an impairment is not
“substantially limiting” if its “expected long term impact . . .
is small.” 2012 WL 1439060, at *3 (D. Nev. 2012)
(emphasis added), aff’d on other grounds, 772 F.3d 629 (9th
Cir. 2014). Curley purported to derive this temporal
requirement from the definition of “substantially limits” that
was contained in the EEOC’s 2010 regulations concerning
the ADA. Specifically, Curley stated that the EEOC
regulations provided that, in “determining whether an
individual is substantially limited in a major life activity,” a
court should consider: “(i) the nature and severity of the
impairment[;] (ii) the duration or expected duration of the
impairment; and (iii) the permanent or long-term impact, or
the expected permanent or long-term impact resulting from
the impairment.” Id. (quoting 29 C.F.R. § 1630.2(j)(2)
(2010)) (emphasis added). The district court’s reliance on
Curley and the 2010 regulations was legally erroneous.

     Section 106 of the ADA has long granted the EEOC
authority to “issue regulations” to “carry out” Title I of the
ADA, see 42 U.S.C. § 12116, and as Curley noted, the
EEOC invoked that authority in issuing regulations
elaborating on the definition of “disability” in the
employment context. In 2008, however, Congress enacted
the ADA Amendments Act of 2008 (“ADAAA”) for the
express purpose, inter alia, of rejecting the narrow
understanding of “substantially limits” that had been
adopted in several Supreme Court decisions. See ADAAA,
Pub. L. No. 110-325, § 2(b)(2), (4)–(5), 122 Stat. 3553, 3554
(2008), 42 U.S.C. § 12101 note. In particular, the ADAAA
declares that one of its purposes is to “reject” the Supreme
Court’s holdings that (1) the phrase “substantially limits” in
the ADA’s definition of “disability” needs “to be interpreted
strictly to create a demanding standard for qualifying as
10                SHIELDS V. CREDIT ONE BANK

disabled”; and (2) in order to establish a substantially
limiting impairment, “an individual must have an
impairment that prevents or severely restricts the individual
from doing activities that are of central importance to most
people’s daily lives.” Id. § 2(b)(4) (quoting Toyota Motor
Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 197–98 (2002)).
Notably, the ADAAA’s findings also expressly state that the
“current [EEOC] ADA regulations defining the term
‘substantially limits’ as ‘significantly restricted’ are
inconsistent with congressional intent, by expressing too
high a standard.” Id. § 2(a)(8), 122 Stat. at 3554. The
referenced 2008 version of the EEOC regulations that the
ADAAA expressly rejects as too restrictive are identical to
the 2010 version of the regulations applied by the district
court in Curley and, derivatively, by the district court in this
case. 2

    Although the ADAAA expressly rejects the narrow
definition of “substantially limits” in the then-existing
EEOC regulations and in Toyota Motor, the ADAAA did not
enact a new general definition of “disabled” or “substantially
limits.”3 The ADAAA instead accomplishes its purpose to
alter the then-existing state of the law through a series of
more indirect measures. First, the ADAAA amended § 3 of
the ADA by adding several “[r]ules of construction,”
together with language directing that the “definition of

     2
       Curley assumed that the 2010 version of the EEOC regulations
constituted an amended “post-ADAAA” version, see 2012 WL 1439060,
at *3, but it was mistaken in that view.
     The ADAAA did enact a new definition of § 3’s third alternative
     3

method of establishing a “disability,” namely, that an individual has been
“regarded as having such an impairment,” 42 U.S.C. § 12102(1)(C)
(emphasis added). See 42 U.S.C. § 12102(3)(A) (defining that phrase).
As noted earlier, Shields does not rely on that alternative.
                 SHIELDS V. CREDIT ONE BANK                       11

‘disability’ in paragraph (1) shall be construed in accordance
with” them. See 42 U.S.C. § 12102(4). These rules of
construction include the principles that (1) “[t]he definition
of disability in [the ADA] shall be construed in favor of
broad coverage of individuals under [the ADA], to the
maximum extent permitted by the terms of [the ADA]”;
(2) “[t]he term ‘substantially limits’ shall be interpreted
consistently with the findings and purposes of the ADA
Amendments Act of 2008”; and (3) “[a]n impairment that is
episodic or in remission is a disability if it would
substantially limit a major life activity when active.” Id.
§ 12102(4)(A), (B), (D). Second, the ADAAA directs the
EEOC to “revise that portion of its current regulations that
defines the term ‘substantially limits’ as ‘significantly
restricted’ to be consistent with [the ADAAA], including the
amendments made by [the ADAAA].” See ADAAA,
§ 2(b)(6), 122 Stat. at 3554. Third, the ADAAA amended
the ADA to include, as § 506, the following new provision
describing the EEOC’s regulatory authority under Title I of
the ADA:

        The authority to issue regulations granted to
        the Equal Employment Opportunity
        Commission . . . under this [Act] includes the
        authority to issue regulations implementing
        the definitions of disability in section [3 of
        the ADA, 42 U.S.C. § 12102] (including
        rules of construction) . . . , consistent with the
        ADA Amendments Act of 2008.

42 U.S.C. § 12205a. 4


    4
       Prior to the addition of this language, the EEOC’s express
regulatory authority in § 106 extended only to issuing regulations to
12                SHIELDS V. CREDIT ONE BANK

     The EEOC issued new regulations in 2011 that
significantly amended the regulatory definition of
“[s]ubstantially limits” in 29 C.F.R. § 1630.2(j) and that also
revised the accompanying “Appendix” to the rules that
included, inter alia, “interpretive guidance” concerning that
definition. These new provisions confirm that the district
court in this case (and the district court in Curley) erred in
holding that an impairment is “substantially limiting” only if
it involves “permanent or long-term” effects.

    In particular, the new regulations contain a specific
provision, and accompanying guidance, that expressly
address the question of whether a temporary impairment can
count as a “disability” within the meaning of the ADA. As
amended in 2011, the EEOC regulation that defines the
phrase “substantially limits” now contains a subsection
stating that “[t]he effects of an impairment lasting or
expected to last fewer than six months can be substantially
limiting.” 29 C.F.R. § 1630.2(j)(1)(ix) (emphasis added).
By its plain terms, the regulation thus explicitly rejects the
sort of categorical rule applied by the district court here,
under which a “disability” would require a showing of
“permanent or long-term effects.”


carry out Title I of the ADA, see 42 U.S.C. § 12116 (codified version of
§ 106) (recognizing regulatory authority to “carry out this subchapter,”
which corresponds to Title I) (emphasis added). The definition of
“disability,” however, is not in Title I (or, in the codified version,
“subchapter I”), but in preliminary provisions that precede it. That might
conceivably have supported an argument questioning the EEOC’s
authority to issue regulations construing that definition. The ADAAA’s
addition of a new § 506 eliminates any such argument by confirming that
the EEOC’s regulatory authority affirmatively extends to
“implementing” the ADA’s definition of “disability . . . (including rules
of construction),” even though that definition and its accompanying rules
of construction are not in Title I. See 42 U.S.C. § 12205a.
               SHIELDS V. CREDIT ONE BANK                    13

    This same regulation contains additional language that
confirms how the EEOC’s rejection of any such categorical
“long-term effects” requirement follows from the post-
ADAAA language of the ADA. As noted earlier, the ADA
contains three alternative definitions of “disability”—i.e.,
(1) substantially limiting impairments, (2) a “record of such
an impairment,” and (3) “being regarded as having such an
impairment”—and the ADAAA amended only the third of
those three alternatives, which is contained in § 3(1)(C) of
the ADA. See supra at 7–8, 10–11 & n.3. Specifically, the
ADAAA added, inter alia, the following limitation on this
third “regarded as” alternative definition of disability:
“Paragraph (1)(C) shall not apply to impairments that are
transitory and minor. A transitory impairment is an
impairment with an actual or expected duration of 6 months
or less.” 42 U.S.C. § 12102(3)(B) (emphasis added). The
fact that Congress added such a “transitory and minor”
limitation only to the “regarded as” alternative in § 3(1)(C)
and not in the other two alternative definitions of “disability”
strongly confirms that no such temporal limitation applies to
those other two alternatives. See Russello v. United States,
464 U.S. 16, 23 (1983) (“[W]here Congress includes
particular language in one section of a statute but omits it in
another section of the same Act, it is generally presumed that
Congress acts intentionally and purposely in the disparate
inclusion or exclusion.”) (citation omitted). The EEOC’s
regulation recognizes this statutory distinction by expressly
providing that the six-month “transitory and minor”
limitation applies only to the “regarded as” prong of the
definition of disability and “does not apply to the definition
of ‘disability’ under paragraphs (g)(1)(i) (the ‘actual
disability’ prong) or (g)(1)(ii) (the ‘record of’ prong) of this
section.” 29 C.F.R. § 1630.2(j)(1)(ix).
14             SHIELDS V. CREDIT ONE BANK

    The explanatory guidance that accompanies
§ 1630.2(j)(1)(ix) further confirms that the “effects of an
impairment lasting fewer than six months can be
substantially limiting.” 29 C.F.R., Pt. 1630, App. (portion
addressing § 16302.(j)(1)(ix)) (capitalization omitted). The
guidance explains that, although the “duration of an
impairment” remains “one factor that is relevant in
determining whether the impairment substantially limits a
major life activity,” there is no categorical rule excluding
short-term impairments, which “may be covered if
sufficiently severe.” Id. (citation omitted). As the guidance
explains:

       [A]n impairment does not have to last for
       more than six months in order to be
       considered substantially limiting under the
       first or the second prong of the definition of
       disability. For example, as noted above, if an
       individual has a back impairment that results
       in a 20-pound lifting restriction that lasts for
       several months, he is substantially limited in
       the major life activity of lifting, and therefore
       covered under the first prong of the definition
       of disability.

Id. (emphasis added).

    Because the ADA and its implementing EEOC
regulations make clear that the actual-impairment prong of
the definition of “disability” in § 3(1)(A) of the ADA is not
subject to any categorical temporal limitation, the district
court committed legal error in holding, based on the pre-
ADAAA regulations, that a claim of such an actual
“impairment” requires a showing of long-term effects. Cf.
Summers v. Altarum Inst., Corp., 740 F.3d 325, 331–32 (4th
                 SHIELDS V. CREDIT ONE BANK                         15

Cir. 2014) (upholding as reasonable under Chevron U.S.A.
Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984),
the EEOC regulation’s inclusion of “severe temporary
impairments” within § 3(1)(A)’s definition of actual
“disability”). 5

                                  B

     The only remaining question is whether Shields
adequately pleaded that she had a “disability” under the
correct legal standards. To establish a “disability” under the
first alternative definition in § 3(1)(A), Shields had to plead
facts plausibly establishing that she had “[1] a physical or
mental impairment [2] that substantially limits [3] one or
more major life activities.” 42 U.S.C. § 12102(1)(A). We
conclude that Shields adequately pleaded all three elements.

    First, the operative complaint pleads sufficient facts to
establish an “impairment.” The complaint alleges that
Shields’s bone biopsy surgery involved a 10-centimeter
incision that “created a wi[n]dow into the bone measuring
one centimeter in width by two centimeters in length for the
purpose of harvesting tissue from [Shields’s] shoulder and
arm.” The substantial injuries inherent in this intrusive
surgery rendered Shields, according to the complaint,
“unable to fully use her right shoulder, arm and hand” and
unable to perform such tasks as “lifting, pushing and pulling
things with her shoulder, arm and hand, typing on a
computer keyboard or otherwise, handwrit[ing], or even
[tying] her shoes or lift[ing] a hair dryer to dry her hair.”

    5
       In contrast to the defendant in Summers, Credit One has not
“contend[ed] that the EEOC regulations defining a disability to include
short-term impairments do not warrant deference under Chevron.”
740 F.3d at 331.
16             SHIELDS V. CREDIT ONE BANK

Although it was anticipated that Shields would recover from
these surgery-related injuries by June 20, 2018, the
complaint alleges that Dr. Hillock concluded on June 18,
2018 that Shields was still unable to work. These allegations
adequately allege that, due to her biopsy surgery, Shields had
a physical “impairment,” both in the ordinary sense of that
term and in the sense described in the EEOC’s regulations.
See Impairment, WEBSTER’S THIRD NEW INTERNATIONAL
DICTIONARY (1981 ed.) (“the state of being impaired:
INJURY”); Impair, id. (“to make worse: diminish in quantity,
value, excellence, or strength: do harm to: DAMAGE,
LESSEN”); see also 29 C.F.R. § 1630.2(h)(1) (defining a
physical impairment to include “[a]ny physiological
disorder or condition . . . affecting one or more body
systems”).

    In reaching a contrary conclusion, the district court drew
a distinction between Shields’s initial condition in the first
eight weeks after her surgery and her condition “during the
extension period.” As to the latter, the court held, Shields
needed to plead additional facts “explaining the cause for the
extension” and setting forth more specifically “her
limitations during the extension period.” We disagree. As
the district court implicitly recognized, the allegations
concerning Shields’s condition during the initial eight weeks
are sufficiently “well-pleaded” to “give rise to a plausible
inference” that she had an impairment, Ashcroft v. Iqbal,
556 U.S. 662, 682 (2009), and we think the same is true
when the complaint adds the further factual allegation that
Shields’s surgeon had concluded that her condition had not
improved sufficiently by the end of those eight weeks to
permit her to return to work. While it perhaps would have
been a wise legal strategy for Shields to have supplied, in her
amended complaint, the additional detail that the district
court had requested, Iqbal did not require Shields to include
                SHIELDS V. CREDIT ONE BANK                    17

more granular details about the exact nature of her then-
existing limitations that caused the surgeon to conclude that
her injuries had not sufficiently healed. See id. at 678
(although the “pleading standard Rule 8 announces” requires
more than “unadorned” conclusory assertions, it “does not
require ‘detailed factual allegations’”) (citation omitted).

     Second, the activities that Shields pleaded she was
unable to perform qualify as “major life activities” under the
ADA. 42 U.S.C. § 12102(1)(A). The ADA expressly states
that “major life activities include, but are not limited to,
caring for oneself, performing manual tasks, seeing, hearing,
eating, sleeping, walking, standing, lifting, bending,
speaking, breathing, learning, reading, concentrating,
thinking, communicating, and working.” Id. § 12102(2)(A)
(emphasis added). Here, the complaint specifically alleges
that Shields’s post-surgery injuries impeded her ability to
lift, to perform basic grooming tasks necessary to care for
herself, and to perform manual tasks such as pushing or
pulling. The complaint further alleges that Shields was
unable to perform some of the core physical tasks included
in her job description, such as lifting, reaching, fingering,
and handling, which indicates that her ability to “work” was
implicated as well. Cf. Weaving v. City of Hillsboro,
763 F.3d 1106, 1112 (9th Cir. 2014) (stating that, under post-
ADAAA law, a claim that a plaintiff has a “substantial
limitation on his [or her] ability to work” would require
“showing that [the plaintiff] was limited in his [or her] ability
to work compared to ‘most people in the general
population’” (quoting 29 C.F.R. § 1630.2(j)(1)(ii)). These
allegations amply describe “major life activities” as defined
by the ADA.

   Finally, the complaint adequately alleges that Shields’s
impairment “substantially limit[ed]” her ability to perform
18              SHIELDS V. CREDIT ONE BANK

these major life activities. As amended by the ADAAA, the
ADA expressly provides that the “determination of whether
an impairment substantially limits a major life activity shall
be made without regard to the ameliorative effects of
mitigating measures,” such as medication, medical supplies,
or other aids. 42 U.S.C. § 12102(4)(E)(i) (emphasis added).
The ADA further states that an impairment need only
substantially limit one major life activity in order to give rise
to a covered disability. Id. § 12102(4)(C). The statute also
provides that, as a general matter, the definition of
“disability” is to be “construed in favor of broad coverage of
individuals” under the ADA, “to the maximum extent
permitted by the terms” of the Act. Id. § 12102(4)(A). The
definition of “substantially limits,” in particular, is to “be
interpreted consistently with the findings and purposes” of
the ADAAA, id. § 12102(4)(B), which include the
admonition that “the question of whether an individual’s
impairment is a disability under the ADA should not demand
extensive analysis,” see ADAAA, § 2(b)(5), 122 Stat. at
3554. See also 29 C.F.R. § 1630.2(j)(1)(i) (“‘Substantially
limits’ is not meant to be a demanding standard.”). Taking
these standards together with those we have set forth earlier,
see supra at 12–15, we conclude that Shields’s complaint
sufficiently pleads a substantial limitation on her ability to
perform at least one major life activity.

    As we have explained, see supra at 14, the formal
guidance accompanying the amended EEOC regulations
specifically states that a temporary impairment that impedes
the performance of a major life activity and that “lasts for
several months” is “sufficiently severe” to qualify as
“substantially limiting” within the meaning of the ADA and
the EEOC regulations. 29 C.F.R., Pt. 1630, App. (portion
addressing § 1630.2 (j)(1)(ix)). Thus, while Credit One is
correct in noting that the guidelines confirm that the
               SHIELDS V. CREDIT ONE BANK                  19

“duration of an impairment” remains “one factor that is
relevant in determining whether the impairment
substantially limits a major life activity,” Shields’s alleged
impairment—which involved a substantial inability to
perform certain major life tasks for more than two months—
is clearly of sufficient duration and impact to qualify. Id.;
see also Nunies v. HIE Holdings, Inc., 908 F.3d 428, 436
(9th Cir. 2018) (holding that, under post-ADAAA
amendments and regulations, plaintiff was substantially
limited in the major life activities of “lifting and possibly
working” when his “shoulder injury” impaired his ability to
lift his arm “above chest height” without experiencing
“stabbing pain and numbness” and precluded him from
lifting more than 25 pounds).

                      *       *       *

    Because Shields adequately alleged that, during the
period of her requested extension, she suffered from a
“disability” within the meaning of the ADA, we reverse the
district court’s dismissal of her operative complaint.

   REVERSED and REMANDED.